 

Exhibit 10.2

 

FACEBANK GROUP, INC.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is dated as of [DATE], and is
between FaceBank Group, Inc., a Florida corporation (the “Company”), and
[INDEMNITEE] (“Indemnitee”).

 

RECITALS

 

A. Indemnitee’s service to the Company substantially benefits the Company.

 

B. Individuals are reluctant to serve as directors or officers of corporations
or in certain other capacities unless they are provided with adequate protection
through insurance or indemnification against the risks of claims and actions
against them arising out of such service.

 

C. Indemnitee does not regard the protection currently provided by applicable
law, the Company’s governing documents and any insurance as adequate under the
present circumstances, and Indemnitee may not be willing to serve as a director
or officer without additional protection.

 

D. In order to induce Indemnitee to continue to provide services to the Company,
it is reasonable, prudent and necessary for the Company to contractually
obligate itself to indemnify, and to advance expenses on behalf of, Indemnitee
as permitted by applicable law.

 

E. This Agreement is a supplement to and in furtherance of the indemnification
provided in the Company’s articles of incorporation and bylaws, and any
resolutions adopted pursuant thereto, and this Agreement shall not be deemed a
substitute therefor, nor shall this Agreement be deemed to limit, diminish or
abrogate any rights of Indemnitee thereunder.

 

The parties therefore agree as follows:

 

1. Definitions.

 

(a) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

 

(i) Acquisition of Stock by Third Party. Any Person (as defined below) becomes
the Beneficial Owner (as defined below), directly or indirectly, of securities
of the Company representing twenty-five percent (25%) or more of the combined
voting power of the Company’s then outstanding securities; provided, that any
acquisition that occurs as a result of the Merger Agreement that has been
approved by a majority of the Company’s board of directors shall be excluded
from the definition of Change in Control;

 

(ii) Change in Board Composition. During any period of two consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Company’s board of directors,
and any new directors (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
Sections 1(a)(i), 1(a)(iii) or 1(a)(iv)) whose election by the board of
directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the members of the Company’s board of
directors; provided, that changes in the composition of the Company’s board of
directors as a result of the transactions contemplated by the Merger Agreement
shall be excluded from the definition of Change in Control;

 

   

 

 

(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;

 

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

 

(v) Other Events. Any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended, whether or not the Company is
then subject to such reporting requirement.

 

For purposes of this Section 1(a), the following terms shall have the following
meanings:

 

(1) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended; provided, however, that
“Person” shall exclude (i) the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

(2) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Securities Exchange Act of 1934, as amended; provided, however, that
“Beneficial Owner” shall exclude any Person otherwise becoming a Beneficial
Owner by reason of (i) the stockholders of the Company approving a merger of the
Company with another entity or (ii) the Company’s board of directors approving a
sale of securities by the Company to such Person.

 

(b) “Corporate Status” describes the status of a person who is or was a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company or any other Enterprise.

 

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee and who meets the definition of a “qualified director” as set forth
in Section 6.07.0143 of the FBCA.

 

(d) “Enterprise” means the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.

 

 -2- 

 

 

(e) “Expenses” include all reasonable and actually incurred attorneys’ fees,
retainers, court costs, transcript costs, fees and costs of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding. Expenses also include
(i) Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedeas bond or other appeal bond or their
equivalent, and (ii) for purposes of Section 12(d), Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company. Expenses, however, shall
not include amounts paid in settlement by Indemnitee or the amount of judgments
or fines against Indemnitee.

 

(f) “FBCA” means the Florida Business Corporation Act.

 

(g) “Independent Counsel” means a law firm, or a partner or member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent (i) the Company
or Indemnitee in any matter material to either such party (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement, or other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

(h) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or proceeding, whether brought in the right of
the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, including any appeal therefrom and including without
limitation any such Proceeding pending as of the date of this Agreement, in
which Indemnitee was, is or will be involved as a party, a potential party, a
non-party witness or otherwise by reason of (i) the fact that Indemnitee is or
was a director or officer of the Company, (ii) any action taken by Indemnitee or
any action or inaction on Indemnitee’s part while acting as a director or
officer of the Company, or (iii) the fact that he or she is or was serving at
the request of the Company as a director, trustee, general partner, managing
member, officer, employee, agent or fiduciary of the Company or any other
Enterprise, in each case whether or not serving in such capacity at the time any
liability or Expense is incurred for which indemnification or advancement of
expenses can be provided under this Agreement.

 

(i) Reference to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to any employee benefit plan; references to “serving at the request of
the Company” shall include any service as a director, officer, employee or agent
of the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

 

(j) “Merger Agreement” means the Agreement and Plan of Merger and Reorganization
by and among FaceBank Group, Inc., fuboTV Acquisition Corp. and fuboTV Inc.,
dated as of March 19, 2020.

 

 -3- 

 

 

2. Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 2 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.

 

3. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 3, Indemnitee shall be indemnified to the fullest
extent permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company. No indemnification for Expenses shall be made
under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction to be
liable to the Company, unless and only to the extent that the or any court in
which the Proceeding was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
Expenses as such court shall deem proper.

 

4. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
To the extent that Indemnitee is a party to or a participant in and is
successful (on the merits or otherwise) in defense of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith. For purposes of this section, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

 

5. Indemnification for Expenses of a Witness. To the extent that Indemnitee is,
by reason of his or her Corporate Status, a witness in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified to the extent
permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

 

6. Additional Indemnification.

 

(a) Notwithstanding any limitation in Sections 2, 3 or 4, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses, judgments, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with the Proceeding or any claim, issue or matter therein.

 

(b) For purposes of Section 6(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to:

 

(i) the fullest extent permitted by the provision of the FBCA that authorizes or
contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the FBCA; and

 

 -4- 

 

 

(ii) the fullest extent authorized or permitted by any amendments to or
replacements of the FBCA adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

 

7. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any Proceeding (or any part of any Proceeding):

 

(a) for which payment has actually been made to or on behalf of Indemnitee under
any statute, insurance policy, indemnity provision, vote or otherwise, except
with respect to any excess beyond the amount paid;

 

(b) for an accounting or disgorgement of profits pursuant to Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of
federal, state or local statutory law or common law, if Indemnitee is held
liable therefor (including pursuant to any settlement arrangements);

 

(c) for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements);

 

(d) initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees, unless (i) the Company’s board
of directors authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation, (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law, (iii) otherwise authorized in Section 12(d) or (iv) otherwise required by
applicable law; or

 

(e) if prohibited by applicable law.

 

8. Advances of Expenses. The Company shall advance the Expenses incurred by
Indemnitee in connection with any Proceeding prior to its final disposition, and
such advancement shall be made as soon as reasonably practicable, but in any
event no later than 90 days, after the receipt by the Company of a written
statement or statements requesting such advances from time to time (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditure made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice).
Advances shall be unsecured and interest free and made without regard to
Indemnitee’s ability to repay such advances. Indemnitee hereby undertakes to
repay any advance to the extent that it is ultimately determined that Indemnitee
is not entitled to be indemnified by the Company. This Section 8 shall not apply
to the extent advancement is prohibited by law and shall not apply to any
Proceeding (or any part of any Proceeding) for which indemnity is not permitted
under this Agreement, but shall apply to any Proceeding (or any part of any
Proceeding) referenced in Section 7(b) or 7(c) prior to a determination that
Indemnitee is not entitled to be indemnified by the Company.

 

 -5- 

 

 

9. Procedures for Notification and Defense of Claim.

 

(a) Indemnitee shall notify the Company in writing of any matter with respect to
which Indemnitee intends to seek indemnification or advancement of Expenses as
soon as reasonably practicable following the receipt by Indemnitee of notice
thereof. The written notification to the Company shall include, in reasonable
detail, a description of the nature of the Proceeding and the facts underlying
the Proceeding. The failure by Indemnitee to notify the Company will not relieve
the Company from any liability which it may have to Indemnitee hereunder or
otherwise than under this Agreement, and any delay in so notifying the Company
shall not constitute a waiver by Indemnitee of any rights, except to the extent
that such failure or delay materially prejudices the Company.

 

(b) If, at the time of the receipt of a notice of a Proceeding pursuant to the
terms hereof, the Company has directors’ and officers’ liability insurance in
effect that may be applicable to the Proceeding, the Company shall give prompt
notice of the commencement of the Proceeding to the insurers in accordance with
the procedures set forth in the applicable policies. The Company shall
thereafter take all commercially-reasonable action to cause such insurers to
pay, on behalf of Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such policies.

 

(c) In the event the Company may be obligated to make any indemnity in
connection with a Proceeding, the Company shall be entitled to assume the
defense of such Proceeding with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld, conditioned or delayed, upon the delivery to
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee for any fees or
expenses of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding. Notwithstanding the Company’s assumption of the defense of any such
Proceeding, the Company shall be obligated to pay the fees and expenses of
Indemnitee’s separate counsel to the extent (i) the employment of separate
counsel by Indemnitee is authorized by the Company, (ii) counsel for the Company
or Indemnitee shall have reasonably concluded that there is a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
such that Indemnitee needs to be separately represented, (iii) the Company is
not financially or legally able to perform its indemnification obligations or
(iv) the Company shall not have retained, or shall not continue to retain,
counsel to defend such Proceeding. The Company shall have the right to conduct
such defense as it sees fit in its sole discretion. Regardless of any provision
in this Agreement, Indemnitee shall have the right to employ counsel in any
Proceeding at Indemnitee’s personal expense. The Company shall not be entitled,
without the consent of Indemnitee, to assume the defense of any claim brought by
or in the right of the Company.

 

(d) Indemnitee shall give the Company such information and cooperation in
connection with the Proceeding as may be reasonably appropriate.

 

(e) The Company shall not be liable to indemnify Indemnitee for any settlement
of any Proceeding (or any part thereof) without the Company’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed.

 

(f) The Company shall not settle any Proceeding (or any part thereof) in a
manner that imposes any penalty or liability on Indemnitee without Indemnitee’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed.

 

10. Procedures upon Application for Indemnification.

 

(a) To obtain indemnification, Indemnitee shall submit to the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and as is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of the Proceeding. Any delay in providing the request will
not relieve the Company from its obligations under this Agreement, except to the
extent such failure is prejudicial.

 

 -6- 

 

 

(b) Upon written request by Indemnitee for indemnification pursuant to Section
10 (a), a determination with respect to Indemnitee’s entitlement thereto shall
be made in the specific case (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Company’s board of directors, a
copy of which shall be delivered to Indemnitee or (ii) if a Change in Control
shall not have occurred, (A) by a majority vote of two or more of the
Disinterested Directors, even though less than a quorum of the Company’s board
of directors, (B) by a committee of two or more of the Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Company’s board of directors, (C) if there are less than
two Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Company’s board of directors, a
copy of which shall be delivered to Indemnitee or (D) if so directed by the
Company’s board of directors, by the stockholders of the Company. If it is
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten days after such determination. Indemnitee shall
cooperate with the person, persons or entity making the determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) actually and reasonably incurred by Indemnitee in so cooperating
with the person, persons or entity making such determination shall be borne by
the Company, to the extent permitted by applicable law.

 

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(b), the Independent Counsel
shall be selected as provided in this Section 10(c). If a Change in Control
shall not have occurred, the Independent Counsel shall be selected by the
Company’s board of directors, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Company’s board of directors, in which event the
preceding sentence shall apply), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, Indemnitee or the Company, as the case may be, may, within ten
days after such written notice of selection shall have been given, deliver to
the Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 20 days after the later of (i)
submission by Indemnitee of a written request for indemnification pursuant to
Section 10(a) hereof and (ii) the final disposition of the Proceeding, the
parties have not agreed upon an Independent Counsel, either the Company or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and for the appointment as Independent Counsel
of a person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 10(b)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 12(a) of this Agreement, the Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).

 

 -7- 

 

 

(d) The Company agrees to pay the reasonable fees and expenses of any
Independent Counsel.

 

11. Presumptions and Effect of Certain Proceedings.

 

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement, and the Company shall, to the fullest
extent not prohibited by law, have the burden of proof to overcome that
presumption.

 

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.

 

(c) Neither the knowledge, actions nor failure to act of any other director,
officer, agent or employee of the Enterprise shall be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

 

12. Remedies of Indemnitee.

 

(a) Subject to Section 12(e), in the event that (i) a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 or 12(d) of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10 of
this Agreement within 90 days after the later of the receipt by the Company of
the request for indemnification or the final disposition of the Proceeding, (iv)
payment of indemnification pursuant to this Agreement is not made (A) within ten
days after a determination has been made that Indemnitee is entitled to
indemnification or (B) with respect to indemnification pursuant to Sections 4, 5
and 12(d) of this Agreement, within 30 days after receipt by the Company of a
written request therefor, or (v) the Company or any other person or entity takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, Indemnitee the benefits provided or intended to be provided to
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by a court
of competent jurisdiction of his or her entitlement to such indemnification or
advancement of Expenses. Alternatively, Indemnitee, at his or her option, may
seek an award in arbitration with respect to his or her entitlement to such
indemnification or advancement of Expenses, to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 12(a); provided, however, that the foregoing clause shall not apply
in respect of a proceeding brought by Indemnitee to enforce his or her rights
under Section 4 of this Agreement. The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration in accordance with
this Agreement.

 

 -8- 

 

 

(b) Neither (i) the failure of the Company, its board of directors, any
committee or subgroup of the board of directors, Independent Counsel or
stockholders to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor (ii) an actual determination by the Company, its board of
directors, any committee or subgroup of the board of directors, Independent
Counsel or stockholders that Indemnitee has not met the applicable standard of
conduct, shall create a presumption that Indemnitee has or has not met the
applicable standard of conduct. In the event that a determination shall have
been made pursuant to Section 10 of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 12 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits, and Indemnitee shall not be prejudiced by
reason of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 12, the Company shall, to the fullest extent
not prohibited by law, have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

 

(c) To the fullest extent not prohibited by law, the Company shall be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 12 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement. If a determination shall have been made pursuant to Section 10 of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statements not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(d) To the extent not prohibited by law, the Company shall indemnify Indemnitee
against all Expenses that are incurred by Indemnitee in connection with any
action for indemnification or advancement of Expenses from the Company under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company to the extent Indemnitee is successful in
such action, and, if requested by Indemnitee, shall (as soon as reasonably
practicable, but in any event no later than 90 days, after receipt by the
Company of a written request therefor) advance such Expenses to Indemnitee,
subject to the provisions of Section 8.

 

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification shall be required to be made prior to the
final disposition of the Proceeding.

 

13. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and (ii)
the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.

 

 -9- 

 

 

14. Non-exclusivity. The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s articles of incorporation or bylaws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. To the extent that a
change in Florida law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Company’s articles of incorporation and bylaws and this Agreement, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change, subject to the
restrictions expressly set forth herein or therein. Except as expressly set
forth herein, no right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. Except as expressly set
forth herein, the assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

15. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts under any
insurance policy, contract, agreement or otherwise.

 

16. Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, trustees, general
partners, managing members, officers, employees, agents or fiduciaries of the
Company or any other Enterprise, Indemnitee shall be covered by such policy or
policies to the same extent as the most favorably-insured persons under such
policy or policies in a comparable position.

 

17. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

18. Services to the Company. Indemnitee agrees to serve as a director or officer
of the Company or, at the request of the Company, as a director, trustee,
general partner, managing member, officer, employee, agent or fiduciary of
another Enterprise, for so long as Indemnitee is duly elected or appointed or
until Indemnitee tenders his or her resignation or is removed from such
position. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position. This Agreement shall not
be deemed an employment contract between the Company (or any of its subsidiaries
or any Enterprise) and Indemnitee. Indemnitee specifically acknowledges that any
employment with the Company (or any of its subsidiaries or any Enterprise) is at
will, and Indemnitee may be discharged at any time for any reason, with or
without cause, with or without notice, except as may be otherwise expressly
provided in any executed, written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any Enterprise), any existing formal
severance policies adopted by the Company’s board of directors or, with respect
to service as a director or officer of the Company, the Company’s articles of
incorporation or bylaws or the FBCA. No such document shall be subject to any
oral modification thereof.

 

19. Duration. This Agreement shall continue until and terminate upon the later
of (a) ten years after the date that Indemnitee shall have ceased to serve as a
director or officer of the Company or as a director, trustee, general partner,
managing member, officer, employee, agent or fiduciary of any other Enterprise,
as applicable; or (b) one year after the final termination of any Proceeding,
including any appeal, then pending in respect of which Indemnitee is granted
rights of indemnification or advancement of Expenses hereunder and of any
proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement
relating thereto.

 

 -10- 

 

 

20. Successors. This Agreement shall be binding upon the Company and its
successors and assigns, including any direct or indirect successor, by purchase,
merger, consolidation or otherwise, to all or substantially all of the business
or assets of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by written agreement, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.

 

21. Severability; Limitation. Nothing in this Agreement is intended to require
or shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. All obligations of the Company hereunder shall be
subject to any limitations in, and any requirements of, the FBCA as it may be in
place at the applicable time. The Company’s inability, pursuant to court order
or other applicable law, to perform its obligations under this Agreement shall
not constitute a breach of this Agreement. If any provision or provisions of
this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever: (i) the validity, legality and enforceability of the
remaining provisions of this Agreement (including without limitation, each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (ii) such provision
or provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

22. Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company.

 

23. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
articles of incorporation and bylaws and applicable law.

 

24. Modification and Waiver. No supplement, modification or amendment to this
Agreement shall be binding unless executed in writing by the parties hereto. No
amendment, alteration or repeal of this Agreement shall adversely affect any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. No waiver of any of the provisions of this
Agreement shall constitute or be deemed a waiver of any other provision of this
Agreement nor shall any waiver constitute a continuing waiver.

 

25. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail or otherwise
delivered by hand, messenger or courier service addressed:

 

(a) if to Indemnitee, to Indemnitee’s address, facsimile number or electronic
mail address as shown on the signature page of this Agreement or in the
Company’s records, as may be updated in accordance with the provisions hereof;
or

 

 -11- 

 

 

(b) if to the Company, to the attention of the Chief Executive Officer or Chief
Financial Officer of the Company at 5550 Glades Road, Suite 500, Boca Raton, FL
33431, or at such other current address as the Company shall have furnished to
Indemnitee, with a copy (which shall not constitute notice) to Loeb & Loeb LLP
Attn: Angela Dowd, 345 Park Avenue, New York, NY 10154.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day.

 

26. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Florida, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 12(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the courts of the State of Florida or the United States District Courts
located in the State of Florida (the “Selected Courts”), and not in any other
state or federal court in the United States of America or any court in any other
country, (ii) consent to submit to the exclusive jurisdiction of the Selected
Courts for purposes of any action or proceeding arising out of or in connection
with this Agreement, (iii) appoint, to the extent such party is not otherwise
subject to service of process in the State of Florida, the Company’s registered
agent, as registered with the Florida Secretary of State, as its agent in the
State of Florida as such party’s agent for acceptance of legal process in
connection with any such action or proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Florida, (iv) waive any objection to the laying of venue of any such
action or proceeding in the Selected Courts, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Selected Courts has been brought in an improper or inconvenient forum.

 

27. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. This Agreement may
also be executed and delivered by facsimile signature and in counterparts, each
of which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

 

28. Captions. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

(signature page follows)

 

 -12- 

 

 

The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.

 



  FACEBANK GROUP, INC.           (Signature)           (Print name)          
(Title)       [INDEMNITEE]           (Signature)           (Print name)        
  (Street address)           (City, State and ZIP)

 

   

 

 

